DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2014/0026459) in view of Geissele (2017/0059273).
In reference to claim 1, Yan discloses a system for a firearm, comprising: 
a barrel nut having a circumference with a plurality of openings positioned therearound (barrel nut 18, openings 42a and 42b; alternatively, the barrel nut can be considered the combination of elements 18 and 20, with openings 72); and
a handguard having a sidewall defining an internal cavity arranged to receive the barrel 5nut, the sidewall defining a side opening that exposes a first opening of the plurality of openings when the barrel nut and the handguard are mounted on the firearm, and a fastener that has portions in the side opening and the first opening (figures 1C’-1C’’’’: handguard 22, side opening 88, and fastener 24).
Thus, Yan discloses the claimed invention, except for a plate defining a plate opening to receive the fastener, wherein when mounted on the firearm, the sidewall of the handguard is captured between the plate and the barrel nut and the fastener has portions positioned in the plate opening, the side 10opening, and the first opening of the barrel nut. However, Yan clearly discloses that the fastener (24), which employs a frustoconical bearing surface (face), is a mere example of a suitable fastener (paragraph 11). Geissele teaches that a fastener for a handguard can employ a flat face that cooperates with a washer to secure the handguard to a firearm, wherein the washer serves to prevent unwanted loosening and/or movement of the fastener. Further, the washer constitutes a plate defining a plate opening arranged to receive the fastener, wherein when mounted on the firearm, the washer abuts an exterior surface of the handguard (figures 2 and 6, washer 234 and fastener 230). Further, Geissele teaches forming each side opening of the handguard to have a flat bearing surface that abuts the washer (figures 2 and 6). 
Thus, it would have been obvious to one of ordinary skill in the art to (1) modify each fastener of Yan to have a flat face that cooperates with a washer, in lieu of a frustoconical face and no washer, and (2) form each side opening of the handguard to have a flat bearing surface that abuts the washer, in order to prevent unwanted loosening and/or movement of the fastener. The proposed modification would clearly provide predictable fastening of the handguard to the barrel nut, as it merely modifies the geometry of the face of the fastener and the side openings to cooperate with a washer. The proposed modification would clearly result in the sidewall of the handguard being captured between the washer and the barrel nut, with the fastener having portions positioned in the plate opening, the side opening, and the first opening of the barrel nut (visualize figure 1C’’’’ of Yan with the frustonconical face of each fastener (24) replaced with a flat face, the frustoconical bearing surface of each side opening (88) replaced and a flat bearing surface, and a flat washer captured between the flat face and the flat bearing surface for each fastener/opening combination).

In reference to claim 2, Yan in view of Geissele (the modified Yan) makes obvious the claimed invention, except fails to explicitly disclose that when the system is mounted on the firearm a width of a portion of the fastener received within the side opening of the handguard is at least 10% smaller than a corresponding width of the side opening of the handguard so as to allow movement of the 15fastener from a first portion of the side opening into a second portion of the side opening as the handguard rotates about an axis of the barrel nut. Yan broadly discloses that the side openings (88) are sized to permit the fasteners to pass therethrough (paragraph 96; figure 1C’’’). Further, a person of ordinary skill in the art would at once envisage that the side openings are somewhat larger than the exact width of the threaded portion of the fasteners, in order to facilitate insertion therethrough in a manner that allows for some wiggle room. Thus, it would have been obvious to one of ordinary skill in the art to dimension the fasteners and side openings such that a portion of each fastener received within each side opening of the handguard is at least 10% smaller than a corresponding width of each side opening of the handguard, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and in order to provide some wiggle room to facilitate ease of assembly.
In reference to claim 3, the modified Yan makes obvious the claimed invention, except fails to explicitly disclose that when the system is mounted on the firearm a width of a portion of the fastener received within the side opening of the handguard is at least 20% smaller than a corresponding width of the side opening of the handguard so as to allow movement of the 15fastener from a first portion of the side opening into a second portion of the side opening as the handguard rotates about an axis of the barrel nut. Yan broadly discloses that the side openings (88) are sized to permit the fasteners to pass therethrough (paragraph 96; figure 1C’’’). Further, a person of ordinary skill in the art would at once envisage that the side openings are somewhat larger than the exact width of the threaded portion of the fasteners, in order to facilitate insertion therethrough in a manner that allows for some wiggle room. Thus, it would have been obvious to one of ordinary skill in the art to dimension the fasteners and side openings such that a portion of each fastener received within each side opening of the handguard is at least 20% smaller than a corresponding width of each side opening of the handguard, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and in order to provide some wiggle room to facilitate ease of assembly.
In reference to claim 4, the modified Yan makes obvious the claimed invention, except fails to explicitly disclose that when the system is mounted on the firearm a width of a portion of the fastener received within the side opening of the handguard is at least 50% smaller than a corresponding width of the side opening of the handguard so as to allow movement of the 15fastener from a first portion of the side opening into a second portion of the side opening as the handguard rotates about an axis of the barrel nut. Yan broadly discloses that the side openings (88) are sized to permit the fasteners to pass therethrough (paragraph 96; figure 1C’’’). Further, a person of ordinary skill in the art would at once envisage that the side openings are somewhat larger than the exact width of the threaded portion of the fasteners, in order to facilitate insertion therethrough in a manner that allows for some wiggle room. Thus, it would have been obvious to one of ordinary skill in the art to dimension the fasteners and side openings such that a portion of each fastener received within each side opening of the handguard is at least 50% smaller than a corresponding width of each side opening of the handguard, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and in order to provide some wiggle room to facilitate ease of assembly.

In reference to claim 12, the modified Yan makes obvious the claimed invention (Yan, figures 1A-1C’’’’).
In reference to claim 13, the modified Yan makes obvious the claimed invention (Yan, figures 1A-1C’’’’).
In reference to claim 14, the modified Yan makes obvious the claimed invention (Yan, figures 1A-3A, the barrel nut mapped to the combination of elements 18 and 20, threaded openings 72).
In reference to claim 15, the modified Yan make obvious the claimed invention, as set forth above in the reference to claim 1 (second end of fastener = fastener head).

In reference to claim 17, the modified Yan makes obvious the claimed invention, except fails to explicitly disclose that when the system is mounted on the firearm a width of a portion of the fastener received within the plate opening is at least 10% smaller than a corresponding width of the plate opening so as to allow movement of the 15fastener from a first portion of the side opening into a second portion of the side opening as the handguard rotates about an axis of the barrel nut. The modified Yan teaches that the plate openings (washer openings) are sized to permit the fasteners to pass therethrough. Further, a person of ordinary skill in the art would at once envisage that the plate openings are somewhat larger than the exact width of the threaded portion of the fasteners, in order to facilitate insertion therethrough in a manner that allows for some wiggle room (for ease of assembly). Thus, it would have been obvious to one of ordinary skill in the art to dimension the fasteners and side openings such that a portion of each fastener received within each side opening of the handguard is at least 10% smaller than a corresponding width of each side opening of the handguard, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and in order to provide some wiggle room to facilitate ease of assembly.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Nyzell (5946842).
In reference to claim 1, Yan discloses a system for a firearm, comprising: 
a barrel nut having a circumference with a plurality of openings positioned therearound (barrel nut 18, openings 42a and 42b; alternatively, the barrel nut can be considered the combination of elements 18 and 20, with openings 72); and
a handguard having a sidewall defining an internal cavity arranged to receive the barrel 5nut, the sidewall defining a side opening that exposes a first opening of the plurality of openings when the barrel nut and the handguard are mounted on the firearm, and a fastener that has portions in the side opening and the first opening (figures 1C’-1C’’’’: handguard 22, side opening 88, and fastener 24).
Thus, Yan discloses the claimed invention, except for a plate defining a plate opening to receive the fastener, wherein when mounted on the firearm, the sidewall of the handguard is captured between the plate and the barrel nut and the fastener has portions positioned in the plate opening, the side 10opening, and the first opening of the barrel nut. However, it is noted that Yan clearly discloses that fastener (24) employs a frustoconical face (figures 1C’-1C’’’’). Further, Nyzell teaches that a fastener for a handgrip, which employs a frustoconical face, can be combined with a washer and spring to secure the handgrip to a firearm, wherein the washer and spring serve to prevent unwanted loosening and/or movement of the fastener. Further, the washer constitutes a plate defining a plate opening arranged to receive the fastener, wherein when mounted on the firearm, the spring abuts a countersunk surface of a sidewall of the handguard and captures the washer between the fastener and the sidewall (figures 4a-5b, fastener 12, washer 13, and spring 14). Further, Nyzell teaches forming a side opening of the handgrip to have a bearing surface that abuts the spring (column 2, lines 58-62). 
Thus, it would have been obvious to one of ordinary skill in the art to (1) modify the system of Yan to utilize a washer and spring in combination with each fastener and (2) form each side opening of the handguard to have a countersunk surface that abuts the spring and captures the washer between the sidewall of the handguard and the fastener, in order to prevent unwanted loosening and/or movement of the fastener. The proposed modification would clearly provide predictable fastening of the handguard to the barrel nut. The proposed modification would clearly result in the sidewall of the handguard being captured between the spring and the barrel nut, and thus, also captured between the washer and the barrel nut, with the fastener having portions positioned in the plate opening, the side opening, and the first opening of the barrel nut.
	In reference to claim 16, Yan in view of Nyzell makes obvious the claimed invention, since Nyzell teaches that that washer is countersunk to receive the head of the fastener, as claimed (see Nyzell, figures 4a-5b).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10401122. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10712123. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature found in application claims, but not found in the patent claims, is known in the prior art (see 103 rejections, above). Further, it would have been obvious to one of ordinary skill in the art to provide the invention of the patent with the additional features found in the application claims, in order to realize the benefits and advantages associated therewith. Any features found in the patent claims, but not found in the application claims, render the patent claims more specific than the application claims relative to the associated portions of the invention. The more specific features of the patent claims “anticipate” the more generic features of the application claims. Thus, the application claims are not patentably distinct from the patent claims.
Claims 1-4 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11131525. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature found in application claims, but not found in the patent claims, is known in the prior art (see 103 rejections, above). Further, it would have been obvious to one of ordinary skill in the art to provide the invention of the patent with the additional features found in the application claims, in order to realize the benefits and advantages associated therewith. Any features found in the patent claims, but not found in the application claims, render the patent claims more specific than the application claims relative to the associated portions of the invention. The more specific features of the patent claims “anticipate” the more generic features of the application claims. Thus, the application claims are not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641